IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MAURICE SHOATZ,                       :   No. 33 EAP 2016
                                      :
                 Appellant            :   Appeal from the order of the
                                      :   Commonwealth Court of Pennsylvania
                                      :   at No. 335 MD 2016, dated July 5,
           v.                         :   2016, exited July 6, 2016.
                                      :
                                      :
COMMONWEALTH OF PA., TOM WOLF,        :
GOVERNOR, COMMONWEALTH OF PA          :
DEPT. OF CORRECTIONS, JOHN E.         :
WETZEL, SECRETARY,                    :
                                      :
                 Appellees            :


                                 ORDER


PER CURIAM
     AND NOW, this 22nd day of February, 2017, the Order of the Commonwealth

Court is AFFIRMED.